Case 9:18-cr-80166-DMM Document 27 Entered on FLSD Docket 11/28/2018 Page 1 of 1




                                    CASE # 18-CR-80166 DMM




        NOTICE OF REMOVING IMAGE
         DOCKET ENTRY #27 STRICKEN AND REMOVED FROM DOCKET




        PURSUANT TO DOCKET ENTRY
        NUMBER:     90


        ENTERED BY THE HONORABLE
        JUDGE DONALD M. MIDDLEBROOKS


        THIS IMAGE HAS BEEN
     REMOVED FROM CM/ECF/PACER.




                                                                   Save As   Reset Form
